Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Druzbick (Reg. No. 40,287) on December 20, 2021.

The application has been amended as follows: 
- 9. (Currently Amended) A scroll compressor, comprising: 
a casing; 
a motor disposed within an inner space of the casing; 
a frame fixedly coupled to the inner space of the casing; 
a fixed scroll fixedly coupled to the frame and including a fixed wrap and a suction port provided to allow a fluid to flow in therethrough; 
an orbiting scroll located between the frame and the fixed scroll and including an orbiting wrap engaged with the fixed wrap to compress the fluid, wherein the orbiting scroll performs an orbiting motion; 
180 degrees to 300 degrees and/or 380 degrees to 660 degrees in a direction in which the orbiting wrap or the fixed wrap extends inward from the suction port with respect to the rotational shaft, and wherein the one or more gap compensating portion is not disposed in other areas. - - 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the scroll compressor as claimed including specifically one or more gap compensating portion projects from one surface of one of the fixed wrap or the orbiting wrap toward one surface of the other of the fixed wrap or the orbiting wrap, wherein one or more interference avoiding portion is recessed on one surface of the rotational shaft coupling portion, and wherein the one or more gap compensating portion and the one or more interference avoiding portion are arranged so that they do not face each other in a direction toward the rotational shaft is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 9, the scroll compressor as claimed including specifically the one or more gap compensating portion is disposed in an area corresponding to 180 degrees to 300 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The amendments to the claims have resolved the 112(a) and 112(b) rejections, which are hereby withdrawn.  The amendment to claim 9 has overcome the 103 rejection, as well as, overcome the double patenting rejections, which are both hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746